334 F.2d 243
H. S. McQUAGGE and Marjorie McQuagge, and W. H. Laird and Dorothy Laird, Appellants,v.Harry LEFKOWITZ and Frances Lefkowitz, Appellees.
No. 20739.
United States Court of Appeals Fifth Circuit.
July 23, 1964.

Appeal from United States District Court for the Northern District of Florida, George Harrold Carswell, Chief Judge.
See also, 5 Cir., 296 F.2d 50.
Ernest W. Welch, Panama City, Fla., for appellants.
John M. Coe, Pensacola, Fla., for appellees.
Before MAGRUDER,* JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
A review of the facts of this case as shown by the record and a consideration of the applicable principles leaves us with the conviction that the decision of the district court was correct, and for the reasons stated by it. Lefkowitz v. McQuagge, 230 F. Supp. 757. There being no error, the judgment of the district court is


2
Affirmed.



Notes:


*
 Senior Circuit Judge of the First Circuit, sitting by designation